Citation Nr: 0948611	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-25 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to an initial rating higher than 20 percent 
for chronic low back strain and lumbosacral disc disease.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1970 to April 1972, and he had a period of active duty 
for training in July and August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in April 2005 as amended by a 
rating decision in April 2007 of Department of Veterans 
Affairs (VA) Regional Office (RO).

On the claims of service connection for a cervical spine 
disability, posttraumatic stress disorder, depression, and a 
left wrist disability, the claims were initially denied by 
the RO in a rating decision in April 2005.  By operation of 
law, the rating decision in April 2005 by the RO became final 
(also referred to as finality) and a subsequent claim of 
service connection for the same disability may not be 
considered on the merits unless new and material evidence has 
been presented since the time of the prior adjudication.   
38 U.S.C.A. §§ 7105, 5108. 

Under 38 C.F.R. § 3.156(c), there is an exception to the law 
of finality if VA associates service department records with 
the claims file that had not been previously considered.  In 
this case, in the rating decision in April 2007, the RO 
referred to service treatment records not previously 
considered and decided the claims of service connection on 
the merits without regard to finality, that is, not as new 
claims, but as the same claims, amending the initial rating 
decision of April 2005.  The Board will also review the 
claims on the merits without regard to finality. 

In July 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.  

In statements in May 2007 and in September 2007, the Veteran 
raised the claim for an earlier effective date for the grant 
of service connection for the low back disability, which is 
referred to the RO for appropriate action. 


In December 2009, the Veteran submitted additional evidence 
and waived the right to have the evidence initially 
considered by the RO. 

The claims of service connection for depression and for a 
left wrist disability and the claim for increase for the low 
back disability are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A cervical spine disability, degenerative disc disease 
and degenerative joint disease, was not affirmatively shown 
to have been present in service; degenerative joint disease 
or arthritis of the cervical spine was not manifest to a 
compensable degree within one year of separation from 
service; and the current cervical spine disability, 
degenerative disc disease and degenerative joint disease, 
first documented after service beyond the one-year 
presumptive period for degenerative joint disease or 
arthritis as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.

2.  The Veteran did not engage in combat.

3.  Posttraumatic stress disorder was not affirmatively shown 
to have been present in service, and there is no credible 
supporting evidence of the alleged noncombat in-service 
stressors to support the post-service diagnosis of 
posttraumatic stress disorder.




CONCLUSIONS OF LAW

1.  A cervical spine disability, degenerative disc disease 
and degenerative joint disease, was not incurred in or 
aggravated by service and service connection for degenerative 
joint disease or arthritis of the cervical spine, may not be 
presumed based on the one-year presumption for a chronic 
disease.  38U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303 3.304(f) (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the claims of service connection stem from the initial 
rating in April 2005, the RO provided pre-adjudication VCAA 
notice by letter, dated in April 2004.  The Veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The notice included a PTSD 
questionnaire to elicit information necessary to corroborate 
any alleged in-service stressor. 

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provision for the effective 
date of a claim. 

As for content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim, except for the degree of disability 
assignable).  

As for the omission of the degree of disability assignable, 
as the claims of service connection are denied, no disability 
rating can be assigned as a matter of law and therefore there 
is no possibility of any prejudice to the Veteran with 
respect to this limited VCAA content error.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claims.  The RO has obtained the service 
treatment records, VA records, and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for a cervical spine disability 
because there is no medical evidence, suggesting a nexus that 
is too equivocal or lacking in specificity to support a 
decision on the merits, and there is no credible evidence of 
continuity, so that there is no possible association of the 
claimed disability and service.  

On the claim of service connection for posttraumatic stress 
disorder, there is no credible supporting evidence of an in-
service stressor so that there is no possible association of 
the claimed disability and service.  

For these reasons, VA is not required to provide a medical 
examination or to obtain a medical opinion under the duty to 
assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis or 
degenerative joint disease becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.



Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a), that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

On the question of the occurrence of an in-service stressor 
to support the diagnosis of posttraumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
Veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where, as here, the Veteran did not engage in combat, the 
record must contain "credible supporting evidence" that the 
noncombat stressor occurred, and the Veteran's statement and 
testimony alone is not sufficient to establish the occurrence 
of the claimed in-service stressor and his statements and 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  And 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not 
in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")).  

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Cervical Spine Disability

Facts 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a neck or cervical spine 
abnormality in service.



Records of the Army Reserve show that in July 1973 the 
Veteran complained of a back injury.  History included 
intermittent low back pain for two years, which had not been 
treated, and acute low back pain of five days' duration due 
to heavy lifting.  The impression was mechanical low back 
pain.

After service, employment records and private medical records 
show the Veteran was evaluated for neck pain after a work-
related injury in November 1985, when the Veteran was thrown 
into a wall by a student he was trying to subdue as a school 
police officer.  There was no history of a previous neck 
injury.  X-rays were negative, except for reversal of the 
normal cervical lordotic curve, and the diagnosis was acute 
cervical sprain and strain.   In January and in November 
1986, he was involved in other altercations at work, 
aggravating his previous injury.  In February 1988, a CT scan 
of the cervical spine was compatible with a disc herniation 
at C5-C6.  

In April 1988, the Veteran was unable to perform his duties 
because of cervical syndrome, following the injury in 
November 1985 and that he had suffered recurrences in 
September and in October 1987.  The Veteran last worked as a 
school police officer in April 1988 because of the injury in 
November 1985.  On evaluation in September 1989, the 
diagnosis was musculo-ligamentous strain of the neck with 
cervical disc disease, which was attributed to the injury in 
November 1985.  

VA records show that in June 1992 the Veteran complained of 
low back pain for 20 years; in January 1995, he complained of 
low back pain for greater than 10 years; in June and August 
2002, history included low back pain.  In March 2003, history 
included back pain since 1972.  In May 2003, X-rays revealed 
degenerative disc disease and degenerative arthritis of the 
cervical spine.  

In March 2006, on evaluation by a private physician, the 
Veteran gave a history of chronic neck pain, dating back to 
repetitive heavy lifting in the military and exacerbated by 
injuries on the job as a school police officer.  


The physician expressed the opinion that assuming that the 
Veteran never had problems before doing heavy lifting in 
military service and assuming that he has had chronic 
persistent pain ever since that has never completely 
resolved, then the Veteran's symptoms could be attributed to 
his back injury in service in the 1970s within a reasonable 
degree of medical certainty.  In December 2007, the same 
physician stated that the degenerative changes of the 
cervical spine were likely the result of the Veteran's 
military experience.

Also in March 2006, another private physician diagnosed 
traumatic injury to the neck.  The physician stated that the 
Veteran was involved in an accident in service and also in 
accident in while working as school police officer and that a 
portion of his is current cervical condition was related to 
an injury in service. 

In VA records from January through March 2007, the Veteran 
indicated that his cervical pain began in 1980 when 
apprehending a suspect as a police officer.

In July 2009, the Veteran testified that the neck and back 
injuries happened at the same time.  

Analysis

On the basis of the service treatment records, a cervical 
spine disability to include degenerative disc disease and 
degenerative joint disease or arthritis was not affirmatively 
shown to have been present during service, and service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established.

Although the service treatment records do not document a 
cervical spine injury, the Veteran is competent to describe 
neck pain during service.  Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (lay testimony is competent as to symptoms of 
an injury or illness, which are within the realm of personal 
knowledge). 



As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
cervical spine disability and sufficient observation to 
establish chronicity during service, then a showing of 
continuity of symptomatology is another way to establish 
service connection. 

On the question of continuity of symptomatology, the evidence 
in favor of continuity consists of the Veteran statements and 
testimony that since service he has experienced chronic neck 
pain due to repetitive heavy lifting in the Army.  

The evidence against a finding of continuity of 
symptomatology consists of the records of the Army Reserve in 
July 1973, when the Veteran complained of intermittent low 
back pain for two years without referring to neck pain and 
the employment records and private medical records from 1985 
to1989.  The employment records and private medical records 
show that the Veteran was evaluated for neck pain after a 
work-related injury in November 1985.  There was no history 
of a previous neck injury.  

In January and in November 1986, the Veteran was involved in 
other altercations at work, aggravating his previous injury.  
In February 1988, a CT scan of the cervical spine was 
compatible with a disc herniation.  In April 1988, the 
Veteran was unable to perform his duties because of cervical 
syndrome, following the injury in November 1985 and that he 
had suffered recurrences in September and in October 1987.  
On evaluation in September 1989, the diagnosis was 
musculo-ligamentous strain of the neck with cervical disc 
disease, which was attributed to the injury in November 1985.  
VA records show that in June 1992 the Veteran complained of 
low back pain for 20 years; in January 1995, he complained of 
low back pain for greater than 10 years; in June and August 
2002, history included low back pain.  In March 2003, history 
included back pain since 1972.  In 2007, the Veteran 
indicated that his cervical pain began in 1980.



The absence of continuity of neck symptoms from 1972 to 1985 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

Moreover, in 1973, shortly after service, and in 1985, when 
the Veteran complained of neck pain after a neck injury at 
work, followed by several work-related neck injuries in 1986 
and in 1987, the Veteran did not mention neck pain 
originating in service or continuing since service and there 
was no history of a previous neck injury.  Because the record 
in 1985, initially documenting neck pain, and thereafter to 
1989, following work-related neck injuries, pertained to the 
diagnosis and treatment of the condition, the evidence is 
highly probative of the question of continuity and as the 
evidence does not associate the neck pain and injury in 1985 
and thereafter in any way to an in-service injury, the 
evidence does not support a finding of continuity and 
opposes, rather than supports, the claim.  

See generally  Federal Rules of Evidence (Fed.R.Evid.) 803(4) 
(expands the hearsay exception for physical conditions to 
include statements of past physical condition on the 
rationale that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.).



Therefore, the Board finds that the absence of evidence of 
continuity of symptomatology in the period between 1972 and 
1985, when the Veteran was either silent about neck pain or 
denied a history of a neck injury in service, when the 
Veteran was seeking treatment and had occasion to assert such 
an injury in seeking treatment, constitutes negative 
evidence.  In balancing the Veteran's statements and 
testimony of continuity made in conjunction with his current 
claim against the negative evidence of continuity of 
symptomatology in the record from 1972 to 1985 and thereafter 
to 1989, the negative evidence outweighs the Veteran's later 
statements and testimony on the question of continuity of 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) ( The lack of contemporaneous medical 
records may be a fact the Board can consider and weight 
against the Veteran's lay evidence, and the lack of such 
records does not, in and of itself, render the lay evidence 
no credible.). For this reason, the preponderance of the 
evidence is against finding continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  

Also, the initial diagnosis of degenerative joint disease or 
arthritis of the cervical spine established by X-ray in May 
2003, more than 30 years after service, is well beyond the 
one year presumptive period after discharge from service in 
1972, and service connection on a presumptive basis for 
degenerative joint disease or arthritis as a chronic disease 
under 38 U.S.C.A. § 1112 and 38 C.F.R. § § 3.307, 3.309(a) is 
not established.  

As for service connection for a cervical spine disability, 
degenerative disc disease and degenerative joint disease, 
based on the initial diagnosis disease after service under 
38 C.F.R. § 3.303(d), although the Veteran is competent to 
describe symptoms of neck pain, As for the Veteran's 
statements, a cervical spine disability, degenerative disc 
disease and degenerative joint disease, is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature, 


that is, not capable of lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Degenerative disc disease and degenerative joint disease of 
the cervical spine is not a simple medical condition, such as 
a broken leg, because the condition affects an internal 
joint, which is a condition a lay person cannot perceived 
through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (Personal knowledge is that which is perceived through 
the use of the senses.).  For this reason, the Board 
determines that the cervical spine disability, degenerative 
disc disease and degenerative joint disease, is not a simple 
medical condition that a lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements and 
testimony are excluded or not admissible, that is, the 
statements and testimony are not to be considered as evidence 
in support of the claim. 



A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau at 1377.  Here, the Veteran is 
competent to relate a current diagnosis of a cervical spine 
disability and he has described symptoms which have supported 
a later diagnosis by medical professionals, which will be 
addressed. 

Where as here there is a question of medical causation, that 
is, an association between the current cervical spine 
disability and an injury, disease, or event in service, where 
a lay assertion of medical causation is not competent medical 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  

The competent medical evidence consists of the following.  In 
statements in March 2006 and December 2007, taken together, a 
private physician was of the opinion that assuming that the 
Veteran had chronic persistent neck pain ever since that has 
never completely resolved, then the Veteran's degenerative 
changes of the cervical spine were likely the result of the 
Veteran's military experience.  

As the previously explained, in balancing the Veteran's 
statements and testimony of continuity made in conjunction 
with his current claim against the negative evidence of 
continuity of symptomatology in the record from 1972 to 1985 
and thereafter to 1989, the negative evidence outweighed the 
Veteran's later statements and testimony on the question of 
continuity of symptomatology.  For this reason, the Board 
found that the preponderance of the evidence was against a 
finding continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  



As the Board has rejected the theory of continuity, the Board 
also rejects the factual premise that the private physician 
relied on, namely, chronic persistent neck pain ever since, 
to reach the conclusion in the medical opinion.  As the Board 
rejects the factual premise that the private physician relied 
on, the Board also rejects the private medical opinion as the 
factual premise, chronic persistent neck pain ever since, is 
inaccurate account of the significant facts in this case.  

In March 2006, another private physician diagnosed traumatic 
injury to the neck and stated that the Veteran was involved 
in an accident in service and also in an accident while 
working as school police officer and that a portion of his 
current cervical condition was related to an injury in 
service.   The physician referred to the Veteran's history of 
heavy, repetitive lifting in service, resulting in a back 
injury and back pain ever since. 

For the same reasons expressed above, the Board rejects the 
private medical opinion as the factual premise, chronic 
persistent pain ever since service, is inaccurate account of 
the significant facts in this case. 

As the Board may consider only competent independent medical 
evidence to support its finding on a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as there is no favorable medical 
evidence to support the claim as articulated above, the 
preponderance of the evidence is against the claim of service 
connection for the current cervical spine disability, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Posttraumatic Stress Disorder

Facts 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of posttraumatic stress 
disorder.

In December 2003, during a mental health intake at a VA 
Medical Center, the Veteran reported difficulty sleeping, 
nightmares, increased irritability, and decreased interest in 
socialization for the past 3 months.  He reported that he was 
in the military from 1970 to 1972 and was one of only a few 
men from his company not deployed to Vietnam.  He stated that 
he had lost a son in a violent street crime and was 
interested in joining a support group.  He also expressed 
interest in treatment for stress and anger management, 
individual counseling, and posttraumatic stress disorder 
group treatment.  The diagnosis was major depression, 
recurrent.  From December 2003 through June 2004, the Veteran 
received individual counseling focusing on anger management 
and effective coping and problems solving strategies, as well 
as some sessions of marital counseling with his wife.  

In a written statement received by the RO in June 2004, the 
Veteran listed two stressors related to his posttraumatic 
stress disorder claim.  The first was intimidation during 
basic training at Fort Dix, such as being yelled at by Drill 
Instructors and told he would be killed in Vietnam.  The 
second was additional intimidation and threats of being 
killed in Vietnam while he was stationed at Fort Polk, and 
attacking another soldier and being sent to a military 
psychiatrist.

In March 2005, the Veteran attended a posttraumatic stress 
disorder education group at the VA Medical Center and 
participated in discussions of life skills management and 
handling environmental triggers and interpersonal stress.  
The therapist provided a diagnosis of posttraumatic stress 
disorder.

In June 2007, the Veteran was seen for mental health and 
medication management at the VA Medical Center.  The 
diagnosis was posttraumatic stress disorder. 

In June 2007, in the statement of the case, the Veteran was 
on notice that the alleged stressors he identified were not 
the kind that were verifiable.



In July 2009, the Veteran testified that he has posttraumatic 
stress disorder due to his fear of being deployed to Vietnam 
when he first joined the military at 17.  He said he had been 
referred to the mental health clinic for a while in basic 
training after attacking a fellow soldier, but only attended 
one session because of fear of being teased by his comrades.  
He testified that the VA Medical Center diagnosed 
posttraumatic stress disorder based on such symptoms as 
isolating himself from people, dreams of being chased by 
people who are trying to kill him, and hypervigilance.  

Analysis

On the basis of the service treatment records, posttraumatic 
stress disorder was not affirmatively shown during service 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

The Veteran does not argue and the record does not show that 
the alleged in-service stessors were related to combat.  
Where as here the alleged in-service stressors are not combat 
related, the alleged in-service stressors must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 19 Vet. App. 128, 141 (1997) § 3.304(f)).  

When a claim for posttraumatic stress disorder is based on a 
noncombat stressor, "the noncombat veteran's lay testimony 
alone is insufficient proof of a stressor." Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  

The only evidence of the in-service stressors are the 
Veteran's statements and testimony and the Veteran's lay 
testimony alone is insufficient proof of a stressor. 


Also, the actual occurrence of the noncombat in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996). 



In the absence of credible supporting evidence of the alleged 
in-service stressors, there is no possible association with 
service, and VA is not required to further develop the claim 
by affording the Veteran a VA examination or by obtaining a 
VA medical opinion under the duty to assist.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

To the extent that the Veteran declares that he has 
posttraumatic stress disorder, posttraumatic stress disorder 
is not a condition under case law where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Under certain circumstances, lay evidence can be competent to 
establish a diagnosis of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer)).  



As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, 
that is, a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. 
§ 3.304(f).  For this reason, posttraumatic stress disorder 
is not a simple medical condition that a lay person is 
competent to identify.

Where as here the diagnosis of posttraumatic stress disorder 
involves a medical diagnosis, not capable of lay observation, 
and posttraumatic stress disorder is not a simple medical 
condition, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified, that is, he is 
not competent, through education, training, or experience to 
offer a medical diagnosis of posttraumatic stress disorder.  
Because the Veteran's statements are not competent evidence, 
the statements are excluded, that is, not admissible, as 
evidence that the Veteran has posttraumatic stress disorder. 

Also although lay evidence can be competent to establish a 
diagnosis when a layperson reports a contemporaneous medical 
diagnosis or a lay person is describing symptoms at the time 
which supports a later diagnosis by a medical professional, 
Jandreau at 1377, the diagnosis of posttraumatic stressor 
disorder by health-care professionals does not constitute 
credible evidence of any in-service stressor because evidence 
of noncombat in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996).  

In the absence of competent medical evidence of a diagnosis 
of posttraumatic stress disorder based on credible supporting 
evidence of a noncombat in-service stressor, there is no 
valid claim for service connection.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As there is no competent evidence to support the claim of 
service connection, considering all the evidence, including 
the lay and medical evidence, the Veteran has not met the 
evidentiary burden to establish all elements of his claim, 
and the benefit-of-the-doubt standard of proof does not apply 
as there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for a cervical spine disability, 
degenerative disc disease and degenerative joint disease, is 
denied.

Service connection for posttraumatic stress disorder is 
denied.


REMAND

On the claim of service connection for depression, in July 
2009, the Veteran testified that his depression is a result 
of or aggravated by his service-connected low back 
disability.  While the RO had adjudicated the question of 
direct service connection, secondary service connection has 
not been adjudicated.

By a rating decision in April 2007, the RO denied the claim 
of service connection for a left wrist disability.  In 
September 2007, the Veteran submitted a timely notice of 
disagreement.  When there has been an adjudication by the RO 
and a timely notice of disagreement has been filed, a 
statement of the case addressing the issue must be furnished 
to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  
As the RO has not yet issued a statement of the case, further 
procedural development is needed.



On the claim for increase, there is some discrepancy between 
the range of motion findings on private examination and the 
findings on the VA examination.  VA and private records 
indicate possible neurological symptoms related to the low 
back disability.  As objective neurological abnormalities 
associated with degenerative disc disease may be rated 
separately and as the current record is insufficient to 
review the neurological symptoms, under the duty to assist, 
further development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim 
of secondary service connection for 
depression.

2.  Afford the Veteran an appropriate 
VA examination to determine whether it 
is at least as likely as not that the 
diagnosis of depression is the result 
of or aggravated by the service-
connected low back disability.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

Also, the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms

A copy of the claims folder should be 
furnished to the examiner.  

3.  Furnish the Veteran and his 
representative a statement of the case 
on the claim of service connection for 
a left wrist disability.  In order to 
perfect an appeal of the claim to the 
Board, the Veteran must still timely 
file a substantive appeal after 
issuance of the statement of the case.

4. Afford the Veteran VA orthopedic and 
neurological examinations to determine 
the level of impairment due to the 
service-connected lumbar degenerative 
disc disease. 

The examiner is asked to describe:

a).  Range of motion of the lumbar 
spine in flexion, extension, lateral 
flexion, and rotation; 

b).  Any additional functional loss due 
to painful motion (supported by 
adequate pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion), weakened 
movement, excess fatigability, or 
incoordination to include during flare-
ups or on repetitive use.  If feasible, 
any additional loss of function should 
be expressed in terms of the degree of 
additional loss of range of motion; 

c). Whether there are muscle spasms, 
guarding, or localized tenderness that 
does or does not result in an abnormal 
gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or 
abnormal kyphosis; 



d).  Whether the Veteran has had any 
incapacitating episodes, having a total 
duration of at least 4 weeks, but less 
than 6 weeks during the last 12 months 
(incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician); and,  

e).  Whether there are objective 
neurological abnormalities by EMG and 
nerve conduction studies. 

A copy of the claims folder should be 
furnished to the examiner. 

5.  On completion of the foregoing, the 
claims should be adjudicated.  If any 
decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


